Citation Nr: 0204854	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  00-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1944 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified before the undersigned Member at a 
March 2002 videoconference hearing, a transcript of which is 
associated with the claims folder.  

The Board notes that the veteran's appeal initially included 
a claim for service connection for dental trauma.  During 
both the December 1999 personal hearing and the March 2002 
Board hearing, the veteran indicated that he had already 
completed necessary dental treatment alleged to be related to 
in-service dental trauma and was not interested in pursuing 
the claim.  The veteran's comments are construed as intent to 
withdraw his appeal of the dental trauma claim.  See 
38 C.F.R. § 20.204 (2001).  Therefore, that issue is not 
currently before the Board.   

In addition, review of the claims folder finds complaints of 
ear infections associated with wearing hearing aids.  Such 
statements are sufficient to raise an informal claim for 
service connection for complications secondary to hearing aid 
use for service-connected bilateral hearing loss.  The Board 
has a duty to identify and adjudicate all claims reasonably 
raised by the record whether or not formally claimed by the 
veteran.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995); 
Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Because 
there is no indication from the claims folder that the RO has 
proceeded with initial development and adjudication of the 
claim, the matter is referred to the RO for the appropriate 
action.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran currently has Level V hearing loss in the 
right ear and left ear when evaluated, pursuant to VA 
regulation, according to puretone threshold levels only.  
3.  The veteran's hearing loss causes marked interference 
with employment.  


CONCLUSION OF LAW

The criteria for no more than a 20 percent schedular 
disability rating for bilateral hearing loss, with assignment 
of an additional 10 percent rating on an extra-schedular 
basis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 
4.21, 4.85, 4.86(a) Diagnostic Code 6100 (2001); 38 C.F.R. §§ 
4.85, 4.87 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 2000 rating decision and December 2001 statement of the 
case, the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, by letter dated in 
September 2001, the RO advised the veteran of the enactment 
of the VCAA, explained the respective duties of VA and the 
veteran concerning securing evidence in support of the claim, 
and asked the veteran to notify that office of additional 
relevant records that needed to be secured.  The October 2001 
response from the veteran did not include any reference to 
records relevant to the hearing loss claim.  

With respect to the duty to assist, the RO secured pertinent 
medical examinations for the evaluation of the veteran's 
disability.  Review of the claims folder does not reveal any 
suggestion that there are outstanding VA or private medical 
records relevant to the appeal.  Finally, the veteran has had 
ample opportunity to present evidence and argument in support 
of his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

The RO established service connection for bilateral hearing 
loss in an August 1996 rating decision and awarded a 10 
percent disability rating.  In the January 1999 decision on 
appeal, the Board granted a 20 percent disability evaluation 
on the basis of audiometric evaluation and exceptional 
circumstances, i.e., marked interference with employment as 
an insurance salesperson.  

Thereafter, in May 1999, the RO received a statement from the 
veteran in which he alleged entitlement to a higher 
disability rating for bilateral hearing loss.  In multiple 
additional statements, including testimony during the 
December 1999 and March 2002 hearings, he explained that his 
hearing aids did not provide much help for his hearing loss, 
particularly in ordinary conversations with multiple speakers 
and background noise.  Even with the hearing aids, a person 
needed to look straight at him while speaking in order for 
him to understand.  Talking on the phone was difficult.  The 
veteran thought the testing for hearing loss was unfair 
because it did not reflect real world situations.  He also 
testified that some companies had terminated his contracts to 
sell insurance based on lack of productivity he attributed to 
an inability to hear.  During the March 2002 Board hearing, 
the veteran stated that his annual salary had decreased in 
the last few years from $70,000.00 to about $15,000.00.  A 
May 2001 letter from National States Insurance Company 
indicated that it was terminating the veteran's agency 
agreement based on poor persistency.     

The report of the January 2000 VA audiology examination 
showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
55
60
70
75
LEFT
-----
55
60
70
75

The average puretone threshold was 65 in each ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and 72 percent in the left ear.  

The veteran underwent another VA audiology examination in 
October 2001.  At that time, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
55
60
70
75
LEFT
-----
60
60
70
75

The average puretone threshold was 65 in the right ear and 66 
in the left ear.  Speech recognition ability was 84 percent 
in the right ear and 92 percent in the left ear.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 20 
percent disabling.  During the course of the veteran's claim, 
VA promulgated new regulations amending the rating criteria 
for hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (May 11, 1999) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to June 10, 
1999, the Board must apply only the previous version of the 
rating criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board notes that the RO found that it received a claim 
for an increased rating in September 1999 rather than May 
1999, and therefore considered only the amended rating 
criteria in its May 2000 rating decision and December 2001 
statement of the case.  After careful review of the 
regulations in question, the Board finds that the amended 
version of the regulations have changes that are significant 
and more favorable in this particular veteran's claim.  
However, because the RO did considered those amendments, the 
Board finds that the veteran is not prejudiced by the Board's 
consideration of the amendments.  Bernard, 4 Vet. App. at 
392-94.      

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2001); 38 C.F.R. § 4.87, Table VI (1998).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII 
(2001); 38 C.F.R. § 4.87, Table VII (1998).  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 

In addition, the amended version of the regulations sets 
forth an additional means of evaluating hearing impairment 
with exceptional pattern.  Specifically, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a) (2001).  The previous version of the 
regulations permits application of Table VIa only when the 
Chief of the Audiology Clinic certifies that language 
difficulties or inconsistent speech audiometry scores make 
the use of both pure tone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (1998).  

In this case, applying the results of the VA examinations to 
Table VI yields Roman numeral value of IV for the right ear 
and V for the left ear from the January 2000 examination and 
of III for the right ear and II for the left ear from the 
October 2001 examination.  Applying these values to Table 
VII, the Board finds that the veteran's hearing loss has a 10 
percent rating and a zero percent rating, respectively.  
However, both VA examinations reflect puretone thresholds in 
all applicable frequencies of 55 decibels or more.  Thus, 
according to the amended regulations, application of Table 
VIa is in order.  38 C.F.R. § 4.86(a) (2001).  Application of 
the VA examination results to Table VIa yields a Roman 
numeral value of V for each ear.  Utilizing Table VII then 
shows that the veteran's hearing loss is 20 percent disabling 
under the rating schedule.  38 C.F.R. § 4.7.   

Moreover, although the RO considered and rejected the 
application of 38 C.F.R. 
§ 3.321(b)(1), the Board finds that that the veteran's 
hearing loss warrants extra-schedular consideration.  As 
observed in the January 1999 Board decision, the record 
reflects exceptional circumstances regarding the impact of 
the disability on the veteran's employment.  The hearing loss 
impairs the ability to communicate personally and over the 
telephone, which affects his ability to work in insurance 
sales.  There is no evidence suggesting that the veteran's 
situation has improved since the previous Board decision.  
Thus, the Board now finds that a continuing additional 10 
percent extra-schedular evaluation is warranted.    

Accordingly, the Board finds that the evidence supports a 30 
percent disability rating for bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2001)   


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent disability rating for 
bilateral hearing loss is granted.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

